Name: Commission Directive 93/69/EEC of 23 July 1993 adapting to technical progress Council Directive 76/116/EEC on the approximation of the laws of the Member States relating to fertilizers
 Type: Directive
 Subject Matter: European Union law;  means of agricultural production;  technology and technical regulations;  food technology
 Date Published: 1993-07-28

 Avis juridique important|31993L0069Commission Directive 93/69/EEC of 23 July 1993 adapting to technical progress Council Directive 76/116/EEC on the approximation of the laws of the Member States relating to fertilizers Official Journal L 185 , 28/07/1993 P. 0030 - 0042 Finnish special edition: Chapter 13 Volume 29 P. 0003 Swedish special edition: Chapter 13 Volume 29 P. 0003 COMMISSION DIRECTIVE 93/69/EEC of 23 July 1993 adapting to technical progress Council Directive 76/116/EEC on the approximation of the laws of the Member States relating to fertilizersTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to Council Directive 76/116/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to fertilizers (1), as last amended by Directive 89/530/EEC (2), and in particular Article 9 (1) thereof, Whereas Article 8a of the Treaty envisages an area without internal frontiers in which the free circulation of goods, persons, services and capital is assured; Whereas Directive 76/116/EEC laid down rules for the marketing of EEC fertilizers; Whereas new fertilizers need to be added to Annex I to Directive 76/116/EEC to enable them to be designated as 'EEC fertilizer'; whereas Council Directives 89/284/EEC (3) and 89/530/EEC supplementing and amending Directive 76/116/EEC both have specific Annexes which have not been incorporated into Annex I to Directive 76/116/EEC; whereas, therefore, it is necessary to restructure Annex I to Directive 76/116/EEC to make it clearer and easier to read and understand; Whereas, in view of the scope and effects of the proposed action, the Community measures envisaged by this Directive are not only necessary but also indispensable for the attainment of the stated objectives; whereas those objectives cannot be achieved by Member States individually, and furthermore their attainment at Community level is already provided for by Directive 76/116/EEC; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for Removing Technical Barriers to Trade in Fertilizers, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 76/116/EEC shall be amended as follows: (a) the straight nitrogenous fertilizers listed in Annex I to this Directive shall be added to point 1 of Part A; (b) the compound fertilizers listed in Annex II to this Directive shall be added to Part B; (c) the fluid fertilizer listed in Annex III to this Directive shall be added to point 1 of Part C. Article 2 1. Annex I to Directive 89/284/EEC shall become Part D of Annex I to Directive 76/116/EEC and shall be entitled 'Secondary nutrient fertilizers'. 2. The fertilizer listed in Annex IV to this Directive shall be added to Part D of Annex I to Directive 76/116/EEC. Article 3 1. The Annex to Directive 89/530/EEC shall become Part E of Annex I to Directive 76/116/EEC and shall be entitled 'Trace element fertilizers'. 2. Chapter A in Part E of Annex I to Directive 76/116/EEC shall be replaced by Annex V to this Directive. Article 4 1. Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive no later than 30 April 1994. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall apply these provisions with effect from 1 May 1994. Article 5 This Directive is addressed to the Member States. Done at Brussels, 23 July 1993. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 24, 30. 1. 1976, p. 21. (2) OJ No L 281, 30. 9. 1989, p. 116. (3) OJ No L 111, 22. 4. 1989, p. 34. ANNEX I ANNEX I A. STRAIGHT FERTILIZERS 1. NITROGENOUS FERTILIZERS /* Tables: see OJ */ (1) Technical information as complete as possible must be provided with each package or bulk consignment by the person responsible for marketing. This information must in particular enable the user to determine the rates and timing of application in relation to the crop being grown. ANNEX II ANNEX I B. LIST OF COMPOUND FERTILIZER TYPES 1. NPK FERTILIZERS /* Tables: see OJ */ 2. NP FERTILIZERS /* Tables: see OJ */ 3. NK FERTILIZERS /* Tables: see OJ */ ANNEX III ANNEX I C. FLUID FERTILIZERS 1. STRAIGHT FLUID FERTILIZERS /* Tables: see OJ */ ANNEX IV ANNEX I D. SECONDARY NUTRIENT FERTILIZERS /* Tables: see OJ */ ANNEX V ANNEX I E Explanatory note: The following notes are applicable to the whole of part E. Note 1: A chelating agent may be designated by means of its initials as set out in Chapter E. Note 2: If the product leaves no solid residue after being dissolved in water it may be described as 'for dissolution'. Note 3: Where a trace element is present in a chelated form, the pH range guaranteeing acceptable stability of the chelated fraction shall be stated. CHAPTER A FERTILIZERS CONTAINING ONLY ONE TRACE ELEMENT /* Tables: see OJ */